64 N.J. 548 (1974)
318 A.2d 19
D.H.M. INDUSTRIES, INC., A NEW JERSEY CORPORATION, PLAINTIFF-RESPONDENT,
v.
CENTRAL PORT WAREHOUSES, INC., A NEW JERSEY CORPORATION, AND CORBIN-BAY REALTY CORP., A NEW JERSEY CORPORATION, DEFENDANTS-THIRD PARTY PLAINTIFFS-RESPONDENTS, D.H. OVERMYER, CO., INC., A NEW JERSEY CORPORATION, AND D.H. OVERMYER CO., INC., AN OHIO CORPORATION, THIRD PARTY DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued March 19, 1974.
Decided April 2, 1974.
*549 Mr. Burton T. Cohen, argued the cause for appellant (Walter Henry Jones, attorney).
Mr. David J. Goldberg, argued the cause for respondent D.H.M. Industries, Inc. (Messrs. Warren, Goldberg & Berman, attorneys).
PER CURIAM.
The judgment of the Appellate Division is affirmed substantially for the reasons expressed in the majority's per curiam opinion.
For affirmance  Chief Justice HUGHES and Justices HALL, MOUNTAIN, SULLIVAN, PASHMAN and CLIFFORD  6.
For reversal  None.